Case 1:20-cv-03633-PKC-RLM Document 17-1 Filed 12/22/20 Page 1 of 2 PageID #: 81




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  -------------------------------------------------------X
  YESSICA RODRIGUEZ, individually and on
  behalf of others similarly situated,

                                     Plaintiff,
                                                             Case No. 1:20-cv-03633-PKC-RLM
                   -against-

  COATZINGO BAKERY & MEXICAN
  PRODUCTS CORP. (D/B/A COATZINGO
  BAKERY), RUFINO ZAPATA, and                                OFFER OF JUDGMENT
  MELITON ZAPATA,                                            PURSUANT TO FRCP 68

                                      Defendants.
  -------------------------------------------------------X



         Pursuant to Rule 68 of the Federal Rules of Civil Procedure, Defendants COATZINGO

 BAKERY & MEXICAN PRODUCTS CORP. (D/B/A COATZINGO BAKERY), RUFINO

 ZAPATA, and MELITON ZAPATA (hereinafter collectively “Defendants”), by and through

 their attorneys, PARDALIS & NOHAVICKA, LLP, offer to allow judgment to be entered

 against them in favor of and with respect to all claims asserted by Plaintiff YESSICA

 RODRIGUEZ in the above-referenced caption, in the gross amount of Twenty Five Thousand

 Dollars ($25,000.00) (“Payment Amount”), which includes Plaintiff’s claims for relief,

 reasonable attorneys’ fees and costs accrued up through the earlier of the expiration, rejection or

 acceptance of this offer. This offer of judgment is intended to resolve, in full satisfaction, all of

 Plaintiff’s claims as alleged in the Complaint pertaining to this Action, including any reasonable

 attorneys’ fees and costs Plaintiff is demanding from Defendants. This offer is made for the

 purpose of Fed. R. Civ. P. 68 only, and neither it nor any judgment resulting from this offer may

 be construed as an admission (a) of liability on the part of Defendants; or (b) that Plaintiff has



                                                       -1-
Case 1:20-cv-03633-PKC-RLM Document 17-1 Filed 12/22/20 Page 2 of 2 PageID #: 82



 suffered any damage whatsoever. The payment amount shall be paid over a period of sixteen

 (16) installments with the first (1st) payment of Ten Thousand Dollars ($10,000) due on or before

 March 1, 2021 and the Second (2nd) through Sixteenth (16th) payments of One Thousand Dollars

 and Zero Cents ($1,000.00) due monthly on the 1st of each month thereafter. If Defendants

 default on two payment dates under this schedule, payment obligations shall accelerate and

 become immediately due on the outstanding judgment amount.

 Date: December 15, 2020
       New York, New York
                                                         PARDALIS & NOHAVICKA, LLP

                                                          /s/Eleni Melekou__________________
                                                            Eleni Melekou, Esq.
                                                            Pardalis & Nohavicka LLP
                                                            950 3rd Av., 25th Fl.
                                                            New York, NY 10022
                                                            212-213-8511
                                                            eleni@pnlawyers.com
                                                            Attorneys for Defendants
 To: Michael Faillace & Associates, P.C.
 Michael Faillace, Esq.
 60 East 42nd Street, Suite 4510
 New York, New York 10165
 Attorneys for Plaintiff




                                               -2-
